DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 11/16/2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/1/2020 has been considered by the examiner. 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “spray mechanism” in claim 2.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation of “spray mechanism” does not have corresponding structure disclosed in specification/disclosure.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Regarding claim 2, the claim limitation “spray mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how the spray mechanism is different from the trigger gun?  The “spray mechanism” does not have corresponding structure disclosed in specification/disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bruendermann (PG Pub U.S 2007/0163629) and further in view of Foullois (U.S Patent 5,096,262).
15.	Regarding claim 1, Bruendermann teaches a chimney cleaning apparatus for cleaning chimney interiors (abstract, fig 1, flue reads on chimney) comprising: a fluid delivery system (para 0033, water supply unit) having an adjustable pressure setting (para 0017-0018 and 0033) and adapted to deliver pressurized fluid to a length of hose or piping (5) that corresponds to a depth of the chimney being cleaned (para 0011 and 0029), wherein the length of hose or piping has a first end (length of hose end extending from drum 4 reads on first end) and a second end (7) (para 0027-0028) and wherein the first end is in fluid communication with the fluid delivery system (para 0033); a chimney cleaning attachment (head 8) comprising: at least one manifold (8) having a central axis in fluid communication with the second end of the length of hose or piping (fig 1 and para 0028) and adapted to fit within the chimney interior (fig 1 and para 0011 and 0029); a plurality of apertures arranged radially about and in fluid communication with the central axis of the manifold (para 0020 and 0034, openings within head 8 that correspond to each nozzle 19 reads on apertures); and a plurality of nozzles (19) corresponding to the number of apertures on the chimney cleaning attachment (para 0020 and 0034), each nozzle adapted to fit within and mechanically connect to the corresponding apertures (para 0020 and 0034, implicitly taught since each nozzle is structurally connected to and in fluid communication with its corresponding aperture from the head 8) and each nozzle being selected to provide a desired angle of pressurized fluid (para 0021 and 0034).  
16.	Bruendermann fails to teach a storage tank; and a vacuum system adapted to suction and transport liquids and solids from a collection point in the chimney to said storage tank.  However, Foullois also teaches a chimney cleaning system (abstract and figs 1-4) wherein it is known to include a storage tank (38/40/42/44 in figs 2-4) (col 12 lines 35-40) and a vacuum system (38/40/42/44) adapted to suction and transport liquids and solids from a collection point (18) in the chimney to said storage tank (col 12 lines 35-40 and lines 50-55) in order to dispose the debris removed from the inner chimney surfaces and to prevent accumulation of these debris within the chimney.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chimney cleaning system of Bruendermann to also include storage tank and a vacuum system adapted to suction and transport liquids and solids from a collection point in the chimney to said storage tank as taught by Foullois in order to dispose the debris removed from the inner chimney surfaces and to prevent accumulation of these debris within the chimney.    
17.	Regarding claim 5, although the present combination of Bruendermann and Foullois teaches that the chimney cleaning attachment is comprised of a manifold arranged along its central axis and in fluid communication with the second end of the length of hose or piping, it fails to teach wherein the chimney cleaning attachment is comprised of two or more manifolds arranged in series along their respective central axes.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second end of the hose/pipping of the chimney cleaning attachment by including a second manifold (reads on two manifolds) in order to enhance the cleaning operation in the chimney, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
18.	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the two manifolds in series along their respective central axes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 VI C.
19.	Regarding claim 6, although the present combination of Bruendermann and Foullois teaches that the chimney cleaning attachment is comprised of a manifold which is in fluid communication with the fluid delivery system via a connection between the central axes of the manifold and the second of the length of hose or piping, it fails to teach wherein the chimney cleaning attachment is comprised of two or more manifolds arranged in parallel wherein each manifold is in fluid communication with the fluid delivery system via a connection between the central axes of each manifold and the second of the length of hose or piping.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second end of the hose/pipping of the chimney cleaning attachment by including a second manifold (reads on two manifolds) such that each manifold is in fluid communication with the fluid delivery system via a connection between the central axes of each manifold and the second of the length of hose or piping in order to enhance the cleaning operation in the chimney, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
20.	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the two manifolds in parallel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 VI C.
21.	Regarding claim 9, the present combination of Bruendermann and Foullois fails to specifically teach wherein the angle of each nozzle ranges from 25° to 65°.  However, Bruendermann further teaches that the angle of each nozzle is a result effective variable.  The angle of each nozzle is affected by the total number of nozzles present (para 0021) (e.g a higher number of nozzles corresponds to a lower angle of range for each nozzle).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate angle for each nozzle for the predictable result of obtaining full cleaning coverage inside the chimney.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the number of nozzles such that the angle for each nozzle ranges from 25° to 65° in order to obtain desired cleaning coverage inside the chimney. See MPEP 2144.05 II. 
22.	Regarding claim 10, the present combination of Bruendermann and Foullois teaches wherein the nozzles are mechanically affixed to the apertures via a quick connect mechanism (para 0020 and 0034 of Bruendermann, implicitly taught since the nozzles are structurally connected to the apertures thus it reads on being affixed via a quick connect mechanism).
23.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruendermann (PG Pub U.S 2007/0163629) and Foullois (U.S Patent 5,096,262) and further in view of Dekeyser et al. (PG Pub U.S 2006/0144961). 
24.	Regarding claim 2, the present combination of Bruendermann and Foullois fails to teach wherein a trigger gun or spray mechanism is disposed between the fluid delivery system and the first end of the length of hose or piping to selectively stop, start, and meter the flow of fluid. However, Dekeyser also teaches that it is known for a chimney cleaning system (para 0034) to include a trigger gun or spray mechanism extending from a hose (abstract, reads on is disposed between the fluid delivery system and the first end of the length of hose or piping) in order to selectively stop, start, and meter the flow of fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chimney cleaning system of the present combination of Bruendermann and Foullois such that it includes a trigger gun or spray mechanism disposed between the fluid delivery system and the first end of the length of hose or piping as taught by Dekeyser in order to selectively stop, start, and meter the flow of fluid. 
25.	Regarding claim 7, the present combination of Bruendermann and Foullois fails to teach wherein the fluid delivered by the fluid delivery system further comprises a resistive element for heating the water. However, Dekeyser also teaches a chimney cleaning system (para 0034) wherein it is known for the fluid delivery system to further comprise a resistive element (para 0034; using super heated water implicitly reads on fluid delivery system having a resistive element) in order to heat the water to enhance cleaning of the chimney (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chimney cleaning system of the present combination of Bruendermann and Foullois such that the fluid delivery system further comprises a resistive element as taught by Dekeyser in order to heat the water to enhance cleaning of the chimney.   
26.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bruendermann (PG Pub U.S 2007/0163629) and Foullois (U.S Patent 5,096,262) and further in view of Coe (U.S Patent 1,147,374) and Keller (PG Pub U.S 2003/0005543).
27.	Regarding claim 3, the present combination of Bruendermann and Foullois fails to teach a wire brush mechanically affixed to the chimney cleaning attachment and having a size adapted to fit snugly within the chimney interior.  However, Coe also teaches a chimney cleaning system wherein it is known for a brush mechanically affixed to a liquid spraying chimney cleaning attachment (page 2 second column, line 120 – page 3 first column line 25) and having a size adapted to fit snugly within the chimney interior (page 3 first column lines 1-25) in order to enhance the chimney cleaning operation by scraping, loosening, and dislodging the debris.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chimney cleaning system of the present combination of Bruendermann and Foullois by including a brush mechanically affixed to the chimney cleaning attachment and having a size adapted to fit snugly within the chimney interior as taught by Coe in order to enhance the chimney cleaning operation by scraping, loosening and dislodging the debris.  However, the present combination of Bruendermann, Foullois and Coe fails to teach that the brush is a wire brush.  However, Keller also teaches a chimney cleaning system wherein it is known for the brush to be a wire brush (para 0022) in order to remove tough matter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the brush of the present combination of Bruendermann, Foullois and Coe to be a wire brush as taught by Keller in order to remove tough matter.   
28.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bruendermann (PG Pub U.S 2007/0163629) and Foullois (U.S Patent 5,096,262) and further in view of Coe (U.S Patent 1,147,374).
29.	Regarding claim 4, the present combination of Bruendermann and Foullois fails to teach wherein the length of hose or piping is comprised of two or more shorter lengths of hose or piping and mechanically connected in series. However, Coe also teaches a chimney cleaning system wherein it is known for the length of hose or piping is comprised of two or more shorter lengths of hose or piping and mechanically connected in series (12s in fig 1, page 1 second column lines 75-95) in order for easy attachment and to achieve the predictable result of supplying cleaning fluid into the chimney.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the hose/pipping of the present combination of Bruendermann and Foullois by substituting the hose configuration of two or more shorter lengths of hose or piping and mechanically connected in series as taught by Coe for the hose configuration of Bruendermann in order to achieve easy attachment and to achieve the predictable result of supplying cleaning fluid into the chimney.  
30.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruendermann (PG Pub U.S 2007/0163629) and Foullois (U.S Patent 5,096,262) and further in view of McCarthy et al. (U.S Patent 4,165,993).
31.	Regarding claim 8, the present combination of Bruendermann and Foullois fails to teach wherein the fluid delivered by the fluid delivery system includes an emulsifying agent. However, McCarthy also teaches a chimney cleaning system wherein it is known for the fluid delivered by the fluid delivery system to include an emulsifying agent (detergent reads on emulsifying agent) (abstract) in order to loosen debris and enhance cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of the present combination of Bruendermann and Foullois by including an emulsifying agent as taught by McCarthy in order to loosen debris and enhance cleaning.  
32.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bruendermann (PG Pub U.S 2007/0163629) and Foullois (U.S Patent 5,096,262) and further in view of Gawley (U.S Patent 1,580,294).
33.	Regarding claim 11, the present combination of Bruendermann and Foullois fails to teach wherein the fluid delivery system, storage tank, and vacuum system are housed within a vehicle.  However, Gawley also teaches a chimney cleaning system wherein it is known for the fluid delivery system, storage tank, and vacuum system are housed within a vehicle (fig 1, page 1 first column lines 30-50) in order to provide easy access to monitor and control the supply of the cleaning, vacuuming of debris, and storage of waste.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of present combination of Bruendermann and Foullois such that fluid delivery system, storage tank, and vacuum system are housed within a vehicle as taught by Gawley in order to provide easy access to monitor and control the supply of the cleaning, vacuuming of debris, and storage of waste.
 
Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714